Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed August 5, 2022 has been received and entered.  With the entry of the amendment, claims 1-3 are pending for examination.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Alpaugh et al (US 5311660) in view of Ferrier et al (US 4748104), Letize et al (US 5648200), WO 2017/191260 (hereinafter ‘260) and Perry et al (US 5534172), EITHER alone OR further in view of Yamamoto et al (US 4986848) and  the admitted state of the prior art (hereinafter ASPA).
Claim 1: Alpaugh teaches a process for producing a printed wiring (circuit) board (note column 5, lines 40-65), where the process comprises providing a insulating resin substrate that can be filler containing (note substrate of epoxy resin, for example, with fibers such as glass cloth, which can be considered as filler as opposed to the resin base material, note column 3, lines 5-65, column 6, lines 25-35).  The process includes providing a swelling treatment to the substrate, then a roughening (etching) treatment (described with chrome (CrO3)/sulfuric acid), then a reduction treatment (note column 4, lines 50-55, column 5, line 60 to column 6, line 30, column 7, lines 5-65, column 8, lines 30-65).  Thereafter, the substrate is treated to a catalyst (Pd “seed” layer), which is followed by a resist pattern being formed on the substrate surface (note column 6, lines 30-40, column 8, lines 1-20).  Thereafter, electroless plating is provided (note column 8, lines 1-25, and claim 1, note step j). 
(A) As to providing an amine based silane coupling agent solution treatment,  Ferrier teaches a process for producing a printed circuit (wiring) board (abstract), where the process comprises providing an insulating resin substrate that can be filler containing (column 4, lines 60-65, column 5, lines 15-25, where the fiber, glass reinforcing material can be considered as filler as opposed to the resin base material, note column 9, lines 10-20, where the glass fibers described as “filling”), where the substrate can include glass reinforced epoxy, for example (note column 5, lines 15-30). The process includes providing a swelling treatment to the substrate, then a roughening (etching) treatment, then a reduction treatment (note column 5, line 55 through column 6, line 10, column 9, lines 1-20).  Thereafter, the substrate is treated with a treating solution containing silane coupling agent with immersing in solution (as conditioning agent treatment, to help adsorb catalyst, note column 6, lines 5-55, column 9, lines 15-25) where the silane can be amine based (note column 6, lines 40-50, column 9, lines 15-25, including gamma-aminopropyltrimethoxysilane, note column 6, lines 40-45).  The silane coupling agent containing solution is described as aqueous so would also contain water (note column (note column 9, lines 18-25, and column 6, lines 50-55), where all that would be required would be the water and silane (conditioner material) (note column 6, lines 10-60, where the adjuvant compound can be applied separately), so the solution can consist of the silane coupling agent and water, for example.  The treatment with the silane coupling agent solution is indicated as only occurring once (note column 9, lines 20-25). Thereafter, catalyst is applied that can be palladium/tin solution (column 9, lines 20-35, where it is described that such solutions can be in the form of colloidal, note column 7, lines 45-65).  Thereafter, electroless plating is provided  (note column 7, line 45 through column 8, line 55, column 9, lines 20-50). The silane coupling agent containing solution can be applied once (note column 9, lines 15-45). Ferrier gives an example using an aqueous solution with silane (column 9, lines 20-25, for example).  Ferrier also describes that the photoresist used can be solvent developable and strippable, or that developed and stripped in aqueous alkaline medium, and if the type for aqueous alkaline medium stripping, then aqueous solutions used after the photoresist applied should have a pH of 10 or less (note column 5, lines 25-50, column 6,lines 1-10), and if a solvent developable and strippable photoresist is used, no pH limitations of later solutions is indicated.  
Letize further describes how electroless plating can be provided for forming circuitry (column 1,lines 5-10), where the substrate can be polymer dielectric materials, and treated with solvent swelling, and chemical etching, followed by later silane conditioner treatment, and then followed by activation  and acceleration and then electroless plating (note column 3, lines 30-55), where the silane treatment is described as providing use of an organosilane such as gamma-aminopropyl-trimethoxysilane that is alkaline to treat the substrate before electroless plating with a plating solution with a pH between 3 and 12 (note column 4, lines 5-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alpaugh to further provide a silane coupling agent treatment after the reduction treatment and before the catalyst application and electroless plating, where the silane  treatment solution has an alkaline pH, so a pH of greater than 7 as suggested by Ferrier and Letize to provide improved catalyst adherence, where Alpaugh applies a Pd/Sn colloid, for example (column 3, lines 65-68) and epoxy based substrates, and Ferrier notes aqueous solutions of silane coupling agent as conditioner and to improve catalyst adsorption (adherence) where the substrate can be epoxy based, and catalyst can be palladium/tin sol (further indicating how the palladium/tin of Alpaugh would be a catalyst), and thereafter electroless plating, and Letize notes providing conditioner similarly before electroless plating using silane such as gamma-aminopropylmethoxysilane (as also listed in Ferrier) and indicates to provide in alkaline form, indicating a conventional pH for silane conditioner treatments, and this pH would overlap with that claimed, and it would further have been obvious to optimize the pH from the range taught, giving values in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and as well, as discussed for MPEP 2144.05(II)(A) above. And also note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Furthermore, it would be understood that the silane containing solution can be simply water (as aqueous) and the silane since this would be all that is required (note use of adjuvant such as ethylenediamine would be optional in the solution, since can be provided before or after the silane--note column 6, lines 5-65, and column 9, lines 15-25, of Ferrier, where the adjuvant in the example solution would be removable, since don’t need to provide simultaneously, and optionally pH adjustor would be suggested in order to provide the desirably controlled pH).
As to the time and temperature for treating, Ferrier notes a time of treating in the claimed range (5 minutes) (note column 9, lines 20-25), and a temperature below the claimed range of 75 degrees F (column 9, lines 20-25) and treatment by immersing the substrate in the silane containing solution (note column 6, lines 50-55).  Letize further describes how the same 5 minute time can be used for silane solution treatment with a higher temperature in the claimed range of 120 degrees F (about 49 degrees C) (note column 5, lines 50-60 – “4)” of the Table).  Therefore, from the indication of conventional times and temperatures for application of silane solutions, it would have been obvious to use a time of 5 minutes and temperature of 49 degrees C, both in the claimed range, with an expectation of predictably acceptable results.
Optionally, further using Yamamoto, Yamamoto further describes using an aminosilane containing solution (here a catalyst solution) before electroless plating, where the solution is aqueous (so water containing) and pH of the solution can be 9-14, for example (note column 2, lines 10-34, column 3, lines 1-25, claim 5).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alpaugh in view of Ferrier and Letize to specifically provide the silane containing solution as having a pH of 9-14 as suggested by Yamamoto with an expectation of predictably acceptable results, since Yamamoto would further suggest a known pH range for alkaline silane containing solutions applied to a substrate before electroless plating, noting the use of alkaline silane containing solutions applied to a substrate before catalyst and electroless plating solution generally described by Alpaugh in view of Ferrier and Letize, and it would have been obvious to optimize from the taught range, giving a value in the claimed range as discussed with the case law cited above.
 (B) Alpaugh in view of Ferrier and Letize, EITHER alone OR further in view of Yamamoto does not explicitly teach providing a glycol ether containing solution as claimed after the reduction treatment and before the silane coupling agent containing solution treatment. Alpaugh notes cleaning with water before the catalyst applied (column 8, lines 25-35, for example). Ferrier does give examples of cleaning (rinsing with water after the swelling and etching, for example, and after the silane coupling agent solution treatment, note column 5, lines 55-68, column 9, line 20-25).   Ferrier also notes that organic materials can be used in the swelling step (column 5, lines 55-65, of the swelling-etching-reduction pretreatment). However, ‘260 also describes an electroless plating treatment (note page 22, lines 1-15), where the substrate can be resin or resin and silica, etc. for making circuit boards (page 4, line 5 through page 5, line 10), where the substrate can be pretreated with etching, including permanganate, then a reducing step (including providing a sweller step, etching and reducing step), where the reducer can be organic, such as hydroxylamine (note page 5, line 14 through page 6, line 25), where there can be further pretreatment (such as pre-dip, including with amine containing compounds) (note page 6, line 25 through column 5), before activation (note page 7, lines 5-15), and further plating that can be electroless plating (page  22, lines 1-15).  ‘260 further describes how cleaning steps can be provided between any of the named steps, and these can be aqueous solutions that can be alkaline, for example, and can comprise co-solvents such as glycol ethers (column 5, lines 25-30).
Perry further describes a conventional cleaning solution with glycol ethers as 3% aqueous solution of a mildly alkaline cleaner containing propylene glycol methyl ether (meeting the requirement of present claim 1 of the propylene glycol ether with x=1 and y=1)(column 9, lines 15-20, B Clean), where various examples at column 10 describe it giving good (“3”) organic residue removal when tested (also note column 9,lines 35-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alpaugh in view of Ferrier and Letize, EITHER alone OR further in view of Yamamoto to provide a cleaning step between the reducing step and the silane coupling agent treatment step, where the cleaning step provides treating the substrate with an alkaline (pH above 7) solution containing simply water and propylene glycol methyl ether (or optionally with additional pH adjusting agent to give the desired pH) as suggested by ‘260 and Perry to provide a desirable clean substrate to have the silane coupling agent attached, since Ferrier wants the silane coupling agent to help adhere to the surface and adsorb the catalyst (note column 6, lines 10-25), and would have pretreatment that can have organic material, etc. present from the swelling, etching, reduction, and ‘260 further describes that pretreatment can be provided to similar substrates with swelling, etching, reduction before electroless plating, where again organic material can be present in these pretreatments, and notes the teaching that cleaning steps, including alkaline solutions with water or water and glycol ethers can be provided between named steps, suggesting that a cleaning step can be predictably and acceptably provided between the reducing step and silane coupling treatment step taught by Ferrier, where Perry further describes how cleaning solutions with water and glycol ether of propylene glycol methyl ether in an alkaline form is known to desirably remove organic residue, and therefore, it further would have been suggested to specifically provide the water and propylene glycol methyl ether solution after the reducing step to remove any organic residue from the pretreatment steps before the silane coupling treatment to leave a surface without residue so the silane can attach specifically to the surface, and since simply water and propylene glycol methyl ether is all that is required, that is all that needs to be present in the solution (or optionally, there could be additionally simply a pH adjuster to give the desired alkaline pH).  There would be only one of this water/glycol ether cleaning, because Ferrier describes using water for other pretreatment cleaning and after the silane coupling agent treatment.  From the suggested general use of alkaline solutions (note ’260, page 5, lines 25-30), it would have been obvious to optimize from this range (pH greater than 7), giving a pH value in the claimed range (as noted with the case law cited above).  
  Therefore, the features as claimed would be provided.
(C) Optionally, further using ASPA, Alpaugh describes that the substrate can be epoxy resin with fibers (column 3, lines 1-55). Ferrier describes that the substrate can be insulating resin and mixtures including fiber, and notes that substrate may comprise porous materials and fibers, for example, and are used for circuit boards (note column 4, lines 50-65 and column 5, lines 15-25).  ASPA further specifically provides how when making printed wiring boards with an insulating resin substrate to be electroless plated, including with swelling, roughening, reduction, and cleaning, the substrates can also conventionally contain filler such as silica based filler to give improved mechanical and electrical characteristics and improve adhesion between substrate and plating film (note 0002-0003 of the specification as filed in the Background Art section). 
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alpaugh in view of Ferrier, Letize, ‘260 and Perry, EITHER alone OR further in view of Yamamoto to specifically provide that the substrate contains filler such as silica based filler as suggested by ASPA in order to provide improved mechanical and electrical characteristics and improve adhesion between substrate and plating film, since Alpaugh and Ferrier are providing electroless plating of an insulating resin substrate and ASPA indicates how in such a process, providing that the substrate contains filler such as silica based filler provides improved mechanical and electrical characteristics and improve adhesion between substrate and plating film.
Claim 2: Ferrier also indicates that there can be cleaning after treatment with the silane (second) treating solution, and before catalyst application and electroless plating (note column 9, lines 25-30, where there is a cold water rinse, that would give cleaning, after the silane solution treatment, for example), suggesting to provide such cleaning after the second treating solution.
Claim 3: As to the amount of glycol ether between 30 g/L or more and 800 g/L or less, Perry describes, for example, that there can be 3% aqueous solution with the propylene glycol methyl ether solution (so understood to refer to the glycol ether as the 3% amount) (column 9, lines 15-20), which as weight % would be about 30g/L.  Furthermore, it would have been obvious to optimize the amount of the glycol ether, giving a value in the claimed range, since as discussed in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Furthermore, as to the amount of silane coupling agent between 3 and 500 g/L, Ferrier describes 0.5 to 8 g/L, overlapping the claimed amount (column 6,lines 50-55), and gives an example of 0.5% silane coupling agent, or about 5 g/L if in weight % (note column 9, lines 20-22).  Again, it would have been obvious to optimize the amount of the silane coupling agent, giving a value in the claimed range, since In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and as well, as discussed for MPEP 2144.05(II)(A) above.

It is noted that applicant provides examples and comparative examples, in the specification as filed, but a showing commensurate in scope with what is claimed has not been made, where (1) for claims 1 and 2, no amounts of the silane coupling agent or glycol ether are claimed, and applicant’s own tests refers to effects of the amount of material, and the present claims do not claim amounts, so any amount of silane coupling agent or glycol ether can be present in the respective solutions, including amounts approaching zero, so effectively as if only water was in the solutions, and also, the tests do not cover the ranges for pH claimed, for example, where only a single amine and glycol ether is tested in pH outside the claimed range, and no pH is tested near the claimed limits of 12 or 10 (outside only up to 5.9 and inside the claimed range only 13.1 for the glycol ether, and for the silane outside range only up to 6.5 and inside range only 10.8 tested), and as well, in the inventive test examples only a single pH adjusting agent is used for each, and testing was only done with a single copper plating example, and a single substrate.  Thus a showing commensurate in scope with what is actually claimed as in MPEP 716.02(d) is not made.  Furthermore, the combined references would suggest to use a glycol ether solution and silane coupling agent solution to the degree claimed. There is also no showing for the time and temperature of the second (silane) solution treatment. (2) Additionally, for claim 3, specific ranges of the silane coupling agent and glycol ether are made, however, no showing is made as to criticality from the examples, where all inventive glycol ether tests are at 150 g/L (well within the claimed ranges, and no tests made at around 30 g/L or 800 g/L),  and there is a single test outside the claimed range at 20 g/L, well below the bottom limit, and for the silane, all inventive test are at 10, 20 and 30 g/L (well within the claimed ranges, and no tests are made at around 3 g/L or 500 g/L) and there is a single example outside the claimed range at 2 g/L.  Note that To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).   Therefore, a showing of criticality has not been made, and as well, the cited examples from the reference would point to values in the claimed range. As well, the other issues as discussed for (1) above also apply.  These issues were not overcome the declaration of October 20, 2021 or the amendment of April 27, 2022 or August 5, 2022.

Double Patenting
The rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,138,558 (hereinafter ‘558) in view of Takagi et al (US 2016/0184789), EITHER alone OR further in view of the admitted state of the prior art (ASPA) is withdrawn due to the change in scope to the claims from the amendment of October 20, 2021.

The provisional rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/881,427 (hereinafter ‘427) in view of Takagi et al (US 2016/0184789) and  the admitted state of the prior art (ASPA) is withdrawn due to the change in scope to the claims from the amendment of October 20, 2021.

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered.
(A) The previous rejections have been withdrawn, and a new set of rejections provided due to the amendments to the claims changing their scope.  Note the new primary reference to Alpaugh has been added.
(B) Applicant has argued as to the 35 USC 103 rejection that Ferrier would not suggest providing the resist application after the catalyst application, and Ferrier is directed to a process that would require the resist to be provided before the catalyst application.
The Examiner has reviewed these arguments, however, the new rejections above are maintained.  The new primary reference to Alpaugh specifically provides that the resist would be applied after the catalyst applied.  While Ferrier is used as a secondary reference, it is used as to the suggestion to provide silane treatment on the substrate after the roughening/reducing and before the catalyst to provide improved catalyst adsorbing/adhesion.  This teaching would still apply to Alpaugh even when resist applied after the catalyst, because it would still be desired to improve catalyst adhesion.  Letize, also used in the rejection, also indicates using silane coupling agent conditioner treatment where it helps adhesion (note column 4, lines 5-35).  The reference that is being modified in this case is Alpaugh, not Ferrier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718